DETAILED ACTION
This Action is responsive to the Amendment filed on 11/22/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 21 is objected to because of the following informalities:  Claim 21 recites “an integrated regulator” which is singular. However, in parenthesis the claim recites “IVRs” which is plural.  Appropriate correction is required.

Claim 22 is objected to because of the following informalities:  Claim 22 recites “an integrated regulator” which is singular. However, in parenthesis the claim recites “IVRs” which is plural.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8-12, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2016/0315071), in view of Yu (US 2015/0303174).

Regarding claim 1, Zhai (see, e.g., FIG. 9A) discloses a device comprising:
a first integrated circuit device 110 (e.g., right)(Para 0034);
a first encapsulant 122 laterally surrounding the first integrated circuit device 110 (e.g., right)(Para 0036);
a first redistribution structure 130 over the first encapsulant 122 and the first integrated circuit device 110 (e.g., right), the first redistribution structure 130 comprising first redistribution lines 132, the first redistribution lines 132 connected to the first integrated circuit device 110 (e.g., right)(Para 0037);
a semiconductor device 142 over the first redistribution structure 130 (Para 0040, Para 0041);
reflowable connectors 146 (see, e.g., FIG. 5B) connecting the semiconductor device 142 to the first redistribution lines 132 of the first redistribution structure 130 (Para 0041);
an underfill 150 around the reflowable connectors 146 (Para 0041);
a second encapsulant 152 laterally surrounding the underfill 150 and the semiconductor device 142 (Para 0044);
a second redistribution structure 160 over the second encapsulant 152 and the semiconductor device 142, the second redistribution structure 160 comprising second redistribution lines 162, the second redistribution lines 162 connected to the semiconductor device 142 (Para 0045); and
conductive vias 140 connecting the second redistribution lines 162 of the second redistribution structure 160 to the first redistribution lines 132 of the first redistribution structure 130, the conductive vias 140 extending through the second encapsulant 152 (Para 0039),
142 comprises:
a main structure e.g., chip, the reflowable connectors 146 disposed at a first side e.g., bottom side of the main structure e.g., chip (Para 0041);
first conductive connectors 144 (see, e.g., FIG. 7) disposed at a second side e.g., top side of the main structure e.g., chip, the second redistribution lines 162 of the second redistribution structure 160 connected to the first conductive connectors 144 (see, e.g., FIG. 7) (Para 0043); 
Although Zhai shows substantial features of the claimed invention, Zhai fails to expressly teach that through vias extending through the main structure, the through vias connecting the first conductive connectors to the reflowable connectors.
Yu (see, e.g., FIG. 3) teaches that through vias 208 extending through the main structure e.g., chip, the through vias 208 connecting the first conductive connectors 210 (see, e.g., FIG. 4E) to the reflowable connectors e.g., bumps between 208 and 108A for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu to the semiconductor device of Zhai for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 2, Zhai (see, e.g., FIG. 9A) teaches a second integrated circuit device 110 (e.g., left), the first encapsulant 122 laterally surrounding the second integrated circuit device 110 (e.g., left), the first redistribution structure 130 over the second integrated circuit device 110 (e.g., left), the first redistribution lines 132 of the first redistribution structure 130 connected to the second integrated circuit device 110 (e.g., left) (Para 0034).

e.g., FIG. 9A) teaches that the first integrated circuit device 110 (e.g., right) is a system-on-chip device and the second integrated circuit device 110 (e.g., left) is a memory device (Para 0007, Para 0034).

Regarding claim 8, Zhai (see, e.g., FIG. 9A) teaches that the reflowable connectors 146 and the conductive vias 140 comprise different conductive materials (Para 0037, Para 0041).

Regarding claim 9, Zhai (see, e.g., FIG. 9A) teaches that the first redistribution structure 130 further comprises a dielectric layer 134 (see, e.g., FIG. 5B) over the first redistribution lines 132, the reflowable connectors 146 extending through the dielectric layer 134 (Para 0037, Para 0041).

Regarding claim 10, Zhai (see, e.g., FIG. 9A) discloses a device comprising:
a first integrated circuit device 110 (e.g., right) (Para 0034);
a semiconductor device 142 over the first integrated circuit device 110 (e.g., right) (Para 0040);
reflowable connectors 146 (see, e.g., FIG. 5B) connecting the semiconductor device 142 to the first integrated circuit device 110 (e.g., right) (Para 0041);
an underfill 150 around the reflowable connectors 146 (Para 0041);
an encapsulant 122, 152 laterally surrounding the underfill 150, the semiconductor device 142, and the first integrated circuit device 110 (e.g., right) (Para 0036, Para 0044); and
a redistribution structure 160 over the encapsulant 122, 152 and the semiconductor device 142, the redistribution structure 160 comprising redistribution lines 162, the redistribution lines 162 connected to the semiconductor device 142 (Para 0045),
142 comprises:
a main structure e.g., chip, the reflowable connectors 146 disposed at a first side e.g., bottom side of the main structure e.g., chip (Para 0041);
first conductive connectors 144 (see, e.g., FIG. 7) disposed at a second side e.g., top side of the main structure e.g., chip, the redistribution lines 162 of the redistribution structure 160 connected to the first conductive connectors 144 (Para 0043); 
Although Zhai shows substantial features of the claimed invention, Zhai fails to expressly teach that through vias extending through the main structure, the through vias connecting the first conductive connectors to the reflowable connectors.
Yu (see, e.g., FIG. 3) teaches that through vias 208 extending through the main structure e.g., chip, the through vias 208 connecting the first conductive connectors 210 (see, e.g., FIG. 4E) to the reflowable connectors e.g., bumps between 208 and 108A for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu to the semiconductor device of Zhai for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 11, Zhai (see, e.g., FIG. 9A) teaches a second integrated circuit device 110 (e.g., left), the encapsulant 122, 152 laterally surrounding the second integrated circuit device 110 (e.g., left), the redistribution structure 160 over the second integrated circuit device 110 (e.g., left), the redistribution lines 162 of the redistribution structure 160 connected to the second integrated circuit device 110 (e.g., left) (Para 0034).

e.g., FIG. 9A) teaches that the first integrated circuit device 110 (e.g., right) is a system-on-chip device and the second integrated circuit device 110 (e.g., left) is a memory device (Para 0007, Para 0034).

Regarding claim 17, Zhai (see, e.g., FIG. 9A) discloses a device comprising:
a first integrated circuit device 110 (e.g., right) (Para 0034);
a second integrated circuit device 110 (e.g., left) adjacent the first integrated circuit device 110 (e.g., right) (Para 0034);
a semiconductor device 142 over the second integrated circuit device 110 (e.g., left) (Para 0040);
an underfill 150 between the semiconductor device 142 and the second integrated circuit device 110 (e.g., left) (Para 0041);
a molding compound 122, 152 laterally surrounding the underfill 150, the semiconductor device 142, the first integrated circuit device 110 (e.g., right), and the second integrated circuit device 110 (e.g., left) (Para 0036, Para 0044); and
a first redistribution structure 160 over the molding compound 122, 152 and the semiconductor device 142, the first redistribution structure 160 comprising first redistribution lines 162, the first redistribution lines 162 connected to the semiconductor device 142 (Para 0045),
wherein the semiconductor device 142 comprises:
a main structure e.g., chip; 
Although Zhai shows substantial features of the claimed invention, Zhai fails to expressly teach that through vias extending through the main structure, the through vias connecting the first conductive connectors to the reflowable connectors.
e.g., FIG. 3) teaches that through vias 208 extending through the main structure e.g., chip, the through vias 208 connecting the first conductive connectors 210 (see, e.g., FIG. 4E) to the reflowable connectors e.g., bumps between 208 and 108A for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu to the semiconductor device of Zhai for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 18, Zhai (see, e.g., FIG. 9A) teaches that a first portion 122 of the molding compound 122, 152 laterally surrounds the first integrated circuit device 110 (e.g., right) and the second integrated circuit device 110 (e.g., left), and a second portion 152 of the molding compound 122, 152 laterally surrounds the semiconductor device 142 (Para 0036, Para 0044), the device further comprising: a second redistribution structure 130 between the first portion 122 and the second portion 152 of the molding compound 122, 152, the second redistribution structure 130 comprising second redistribution lines 132, the second redistribution lines 132 connected to the first integrated circuit device 110 (e.g., right) and the second integrated circuit device 110 (e.g., left) (Para 0037); and conductive vias 140 connecting the second redistribution lines 132 of the second redistribution structure 130 to the first redistribution lines 162 of the first redistribution structure 160, the conductive vias 140 extending through the second portion 152 of the molding compound 122, 152 (Para 0039, Para 0044, Para 0045).

Regarding claim 19, Zhai (see, e.g., FIG. 9A, FIG. 9B) teaches that the molding compound 122, 152 is a continuous compound that laterally surrounds the underfill 150, the semiconductor 142, the first integrated circuit device 110 (e.g., right), and the second integrated circuit device 110 (e.g., left).

Claims 4, 13, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2016/0315071), in view of Yu (US 2015/0303174), and further in view of Lai (US 2016/0358889).

Regarding claim 4, although Zhai/Yu shows substantial features of the claimed invention, Zhai/Yu fails to expressly teach that semiconductor device is a passive device.
Lai (see, e.g., FIG. 8A) teaches that semiconductor device 150 is a passive device for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the passive device of Lai as the semiconductor device in Zhai/Yu for the purpose of controlling the voltage of a first level die (Para 0039).

Regarding claim 13, although Zhai/Yu shows substantial features of the claimed invention, Zhai/Yu fails to expressly teach that semiconductor device is a passive device.
Lai (see, e.g., FIG. 8A) teaches that semiconductor device 150 is a passive device for the purpose of controlling the voltage of a first level die (Para 0039).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the passive device of Lai as the semiconductor device in Zhai/Yu for the purpose of controlling the voltage of a first level die (Para 0039).

Regarding claim 21, Lai (see, e.g., FIG. 8A) teaches that the passive device 150 is an integrated voltage regulator (IVRs) (Para 0039).

e.g., FIG. 8A) teaches that the passive device 150 is an integrated voltage regulator (IVRs) (Para 0039).

Claims 7, 16, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Zhai (US 2016/0315071), in view of Yu (US 2015/0303174), and further in view of Marimuthu (US 2010/0133704).

Regarding claim 7, although Zhai/Yu shows substantial features of the claimed invention, Zhai/Yu fails to expressly teach a package substrate.
Marimuthu (see, e.g., FIG. 8i) teaches a package substrate 472 for the purpose of providing structural support (Para 0031, Para 0077).
The combination of Zhai (see, e.g., FIG. 9A) / Marimuthu (see, e.g., FIG. 8i) teaches that second conductive connectors 198 (of Zhai) connecting the package substrate 472 (of Marimuthu) to the second redistribution lines 162 (of Zhai) of the second redistribution structure 160 (of Zhai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the package substrate of Marimuthu to the device of Zhai/Yu for the purpose of providing structural support (Para 0031).

Regarding claim 16, although Zhai/Yu shows substantial features of the claimed invention, Zhai/Yu fails to expressly teach a package substrate.
Marimuthu (see, e.g., FIG. 8i) teaches a package substrate 472 for the purpose of providing structural support (Para 0031, Para 0077).
The combination of Zhai (see, e.g., FIG. 9A) / Marimuthu (see, e.g., FIG. 8i) teaches that second conductive connectors 198 (of Zhai) connecting the package substrate 472 (of Marimuthu) to the redistribution lines 162 (of Zhai) of the redistribution structure 160 (of Zhai).


Regarding claim 20, although Zhai/Yu shows substantial features of the claimed invention, Zhai/Yu fails to expressly teach a package substrate.
Marimuthu (see, e.g., FIG. 8i) teaches a package substrate 472 for the purpose of providing structural support (Para 0031, Para 0077).
The combination of Zhai (see, e.g., FIG. 9A) / Marimuthu (see, e.g., FIG. 8i) teaches that conductive connectors 198 (of Zhai) connecting the package substrate 472 (of Marimuthu) to the first redistribution lines 162 (of Zhai) of the first redistribution structure 160 (of Zhai).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the package substrate of Marimuthu to the device of Zhai/Yu for the purpose of providing structural support (Para 0031).

Claims 1, 6, 10, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (US 2015/0303174).

Regarding claim 1, Yu (see, e.g., FIG. 1B) discloses a device comprising:
a first integrated circuit device 102 (Para 0031);
a first encapsulant 124 laterally surrounding the first integrated circuit device 102 (Para 0039);
a first redistribution structure 108A over the first encapsulant 124 and the first integrated circuit device 102, the first redistribution structure 108A comprising first redistribution lines 109A, the first redistribution lines 109A connected to the first integrated circuit device 102 (Para 0032);
104A over the first redistribution structure 108A (Para 0031);
reflowable connectors 116 connecting the semiconductor device 104A to the first redistribution lines 109A of the first redistribution structure 108A (Para 0041, Para 0050);
an underfill 132 around the reflowable connectors 116 (Para 0041);
a second encapsulant 124 laterally surrounding the underfill 132 and the semiconductor device 104A (Para 0039, Para 0050);
a second redistribution structure 108B over the second encapsulant 124 and the semiconductor device 104A, the second redistribution structure 108B comprising second redistribution lines 109B, the second redistribution lines 109B connected to the semiconductor device 104A (Para 0037); and
conductive vias 126B connecting the second redistribution lines 109B of the second redistribution structure 108B to the first redistribution lines 109A of the first redistribution structure 108A, the conductive vias 126B extending through the second encapsulant 124 (Para 0039),
wherein the semiconductor device 104A comprises:
a main structure e.g., chip, the reflowable connectors 116 disposed at a first side e.g., bottom side of the main structure e.g., chip;
Although Yu (FIG. 1B) shows substantial features of the claimed invention, Yu (FIG. 1B) fails to expressly teach that first conductive connectors disposed at a second side of the main structure, the second redistribution lines of the second redistribution structure connected to the first conductive connectors; and through vias extending through the main structure, the through vias connecting the first conductive connectors to the reflowable connectors.
Yu (see, e.g., FIG. 3) teaches that first conductive connectors 210 (see also FIG. 4E) disposed at a second side e.g., top side of the main structure e.g., chip, the second redistribution conductive features (not shown) of the second redistribution structure 108B connected to the first conductive connectors 210 (Para 0037); and through vias 208 extending through the main structure e.g., chip, the through vias 208 connecting the first conductive connectors 210 (see, e.g., FIG. 4E) to the reflowable connectors e.g., bumps between 208 and 108A for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu (FIG. 3) to the semiconductor device of Yu (FIG. 1B) for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

Regarding claim 6, Yu (see, e.g., FIG. 1B) teaches that the first redistribution structure 108A, the second redistribution structure 108B, the first encapsulant 124, and the second encapsulant 124 are laterally coterminous.

Regarding claim 10, Yu (see, e.g., FIG. 1B) discloses a device comprising:
a first integrated circuit device 102 (Para 0031);
a semiconductor device 104A over the first integrated circuit device 102 (Para 0031);
reflowable connectors 116 connecting the semiconductor device 104A to the first integrated circuit device 102 (Para 0041, Para 0050);
an underfill 132 around the reflowable connectors 116 (Para 0041);
an encapsulant 124 laterally surrounding the underfill 132, the semiconductor device 104A, and the first integrated circuit device 102 (Para 0039); and
108B over the encapsulant 124 and the semiconductor device 104A, the redistribution structure 108B comprising redistribution lines 109B, the redistribution lines 109B connected to the semiconductor device 104A (Para 0031, Para 0037),
wherein the semiconductor device 104A comprises:
a main structure e.g., chip, the reflowable connectors 116 disposed at a first side e.g., bottom side of the main structure e.g., chip;
Although Yu (FIG. 1B) shows substantial features of the claimed invention, Yu (FIG. 1B) fails to expressly teach that first conductive connectors disposed at a second side of the main structure, the redistribution lines of the redistribution structure connected to the first conductive connectors; and through vias extending through the main structure, the through vias connecting the first conductive connectors to the reflowable connectors.
Yu (see, e.g., FIG. 3) teaches that first conductive connectors 210 (see also FIG. 4E) disposed at a second side e.g., top side of the main structure e.g., chip, the redistribution lines conductive features (not shown) of the redistribution structure 108B connected to the first conductive connectors 210 (Para 0037); and through vias 208 extending through the main structure e.g., chip, the through vias 208 connecting the first conductive connectors 210 (see, e.g., FIG. 4E) to the reflowable connectors e.g., bumps between 208 and 108A for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055, Para 0059).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the through vias of Yu (FIG. 3) to the semiconductor device of Yu (FIG. 1B) for the purpose of providing additional electrical connections between vertically stacked dies (Para 0055).

e.g., FIG. 1B) teaches that the redistribution structure 108B and the encapsulant 124 are laterally coterminous.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/ANTONIO B CRITE/Examiner, Art Unit 2817                                                                                                                                                                                                        01/28/2022